Citation Nr: 1241965	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Service connection for a psychiatric disorder, including as secondary to status post left patellectomy. 

2.  Entitlement to service connection for a disorder manifested by right leg pain, including as secondary to status post left patellectomy. 

3.  Entitlement to service connection for postural tachycardia, including as secondary to status post left patellectomy. 

4.  Entitlement to service connection for a disorder characterized by lumbar pain, including as secondary to status post left patellectomy. 

5.  Entitlement to service connection for a disorder characterized by left hip pain, including as secondary to status post left patellectomy.




REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to April 1992. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Cleveland, Ohio.  The case comes to the Board from the RO in Pittsburgh, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge at a September 2010 hearing that was held at the Pittsburgh RO. 

The claim was previously remanded by the Board in May 2011 for further development.  That requested development has been substantially complied, but also resulted in findings requiring further development as set forth below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder, a disorder manifested by right leg pain, postural tachycardia, a disorder characterized by lumbar pain, and a disorder characterized by left hip pain, all to include as due to status post left patellectomy.  After a review of the claim file, to include documents added as a result of the prior remand, the Board finds that additional development is needed prior to deciding the claim.  

The Veteran was afforded VA joints and cardiology examination in October 2007, and a psychiatric examination in September 2007.  The VA examiner who conducted the joints examination noted that while the Veteran complained of pain in the right knee, lumbar spine and left hip, he could find no associated pathology with the same.  He acknowledged that VA outpatient treatment records noted a left peroneal nerve neuropathy and an L5 radiculopathy on the right with chronic changes, but he stated he was not addressing these findings on the examination.  He concluded that the complaints associated with the right knee, left hip and lumbar spine were not related or aggravated by the service connected left leg condition.  

Since the October 2007 VA examination, additional VA outpatient treatment records and private treatment records have been associated with the claim file.  The VA outpatient treatment records show findings of a meniscal tear on the right knee with chondromalacia patella and joint effusion.  Records further show findings of very weak quadriceps and atrophy of the muscles.  Finally, the records show a diagnosis of gait dysfunction and knee arthralgias.  Private treatment records show that in 2003 the Veteran fell and complained of hip and back pain resulting from the fall.  In an August 2007 letter, the Veteran argued that he had fallen due to his left knee giving away and had a resulting nerve injury which was now affecting his right leg, left hip and back.  Finally, the Board notes that VA outpatient treatment records of 2006 note that a neurological examination was recommended but not conducted.  Considering the additional evidence and findings therein, the Board finds that a new examination is needed prior to deciding the claim.  On remand, the RO should schedule the Veteran for neurological and orthopedic examinations to determine if there are any neurological or orthopedic disabilities of the right knee/leg, left hip and back, and whether the same were caused by or aggravated by the left knee condition.

The Board further finds that a new cardiology examination is also needed.  In this regard, the Board notes that the October 2007 examiner stated that according to the Veteran his tachycardia was caused by the orthopedic problem of the patella injury.  The examiner noted that he could not find any cardiovascular problem or any abnormality on the review of the chart.  However, VA outpatient treatment records of December 2008 note a diagnosis of tachycardia due to left atrial overload.  Moreover, the newly associated private treatment records show multiple instances where the Veteran was treated for syncope episodes.  Given the new evidence, a new VA cardiology examination is needed.  

Regarding the September 2007 VA psychiatric examination, the Board also finds that a new examination is needed.  Indeed, several of the newly associated private treatment records note that the diagnosed depression was caused by the left knee disability and chronic pain.  Moreover, a newly associated VA outpatient treatment record of November 2010 shows that following a psychiatric evaluation, it was noted that the chronic pain contributes to the Veteran's depression.  Therefore, the Board finds that not only is a new examination which considers these findings and opinion needed, but also that the issue of service connection for a psychiatric disorder is inextricably intertwined with the issues of entitlement to service connection for a right leg, left hip and back disorder.  Accordingly a new psychiatric examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA orthopedic and neurological examination(s) to determine the nature and etiology of any right leg, left hip, and low back disability he may currently have.  The examiner should be provided with the claim folder and given access to the Virtual VA file, and review of the same should be noted in the examination report.  After a physical examination including all necessary tests is conducted, the examiner should note any and all disabilities associated with the right leg, left hip and low back.  Any orthopedic and/or neurological disabilities should be noted.  The examiner should then provide an opinion as to whether any diagnosed right leg, left hip. and back disability was caused by or is aggravated (permanently made worse) by the service connected left leg knee disability; and whether any diagnosed right leg, left hip, and back disability was caused by or is aggravated service or any incident therein.  A complete rationale for any opinion rendered must be provided.  

2.  The AMC/RO should schedule the Veteran for a cardiology VA examination to determine the nature and etiology of any cardiac disability, including tachycardia that the Veteran may currently have.  The examiner should be provided with the claim folder and given access to the Virtual VA file, and review of the same should be noted in the examination report.  After a physical examination including all necessary tests is conducted, the examiner should note any and all cardiac disabilities.  The examiner should then provide an opinion as to whether any diagnosed cardiac disability, including tachycardia, was caused by or is aggravated by the service connected left leg knee disability.  A complete rationale for any opinion rendered must be provided.  

3.  The AMC/RO should schedule the Veteran for psychiatric VA examination to determine the nature and etiology of any psychiatric disability that the Veteran may currently have.  The examiner should be provided with the claim folder and given access to the Virtual VA file, and review of the same should be noted in the examination report.  After an examination including all necessary tests is conducted, the examiner should note any and all psychiatric disabilities.  The examiner should then provide an opinion as to whether any diagnosed psychiatric disability was caused by or is aggravated (permanently made worse) in any way by the service connected left leg knee disability.  A complete rationale for any opinion rendered must be provided.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


